Daniel Gonzales Ramos v. Commissioner.Ramos v. CommissionerDocket No. 84698.United States Tax CourtT.C. Memo 1960-231; 1960 Tax Ct. Memo LEXIS 59; 19 T.C.M. (CCH) 1300; T.C.M. (RIA) 60231; October 28, 1960*59  Daniel Gonzales Ramos, pro se, 945 E. Jackson St., San Jose, Calif., William T. Ivey, Jr., Est., for respondent.  WITHEYMemorandum Opinion WITHEY, Judge: The Commissioner has determined a deficiency in income tax against the petitioner for the year 1957 in the amount of $360. The only issue is whether petitioner is entitled to the dependency exemption for each of his children, Linda, Daniel, Jr., and Yolanda Ramos. Petitioner's Form 1040A, Form 1040, amended return, and Form 1040, "substitute" return for the year 1957 were filed with the district director of internal revenue at San Francisco, California. Petitioner was during the year 1957 divorced from his wife, Clementine Ramos. The divorce court placed custody of the children, who are minors, with the wife who lived for at least a portion of the year at issue with her mother and foster father in California. In his Form 1040A, individual income tax return, his Form 1040, amended return, and his Form 1040, "substitute" individual income tax return for the year 1957, petitioner claimed a dependency exemption for each of said minor children. Upon the hearing hereof, petitioner has wholly failed to sustain*60  his burden of proof to show the amount of total support furnished said minor children during the year at issue and to make any showing as to the amount of support furnished them by him during said year. For failure to bear the burden of proof, the deficiency determined by respondent must be sustained. Decision will be entered for the respondent.